Title: To John Adams from Nathaniel Chipman, 17 February 1801
From: Chipman, Nathaniel
To: Adams, John



Sir
City of Washington Feb 17. 1801

I find there will be a vacancy in the office of judge for the district of Vermont—permit me sir to say that I should think myself honored by an appointment to that office if you should think proper to nominate me—I hope sir you will find in the present situation nothing improper in this direct application.—
I am sir with the / highest respect your / most obedient servant

Nathl Chipman